           Case 2:20-cv-01119-APG-NJK Document 49 Filed 07/17/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8
     EI CORPORATION, INC.,
 9                                                          Case No.: 2:20-cv-01119-APG-NJK
             Plaintiff(s),
10                                                                          Order
     v.
11                                                                      [Docket No. 47]
     GALLANT CAPITAL PARTNERS, LLC, et
12   al.,
13           Defendant(s).
14         In granting Plaintiff’s request for issuance of an interim protective order, the Court required
15 Plaintiff to file either a motion for protective order or a stipulated protective order within 14 days
16 of an appearance by any Defendant. Docket No. 13. Pending before the Court now is Plaintiff’s
17 motion to extend that deadline to an uncertain date triggered by resolution of the motion for
18 preliminary injunction. Docket No. 47. Formulating a stipulated protective order is a simple task,
19 as is filing a motion for protective order in the event agreement for a stipulation proves elusive.
20 The vague reference to the fact that “counsel have not yet had the opportunity to discuss the issue”
21 is insufficient justification for the relief requested. Given the circumstances, the motion to extend
22 is GRANTED in part and DENIED in part. The Court extends the deadline for Plaintiff to file
23 either a motion for protective order or a stipulated protective order to July 24, 2020. The terms of
24 the interim protective order remain in effect until July 31, 2020.
25         IT IS SO ORDERED.
26         Dated: July 17, 2020
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge

                                                     1
